DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 09 November 2020 have been fully considered but are not persuasive.

2.	Applicant argues on pages 5-6 that Li fails to disclose measuring g-forces experienced by the vehicle, as recited in claim 1.
This argument is not found persuasive. See Merriam-Webster’s definition for g-force: “the force of gravity or acceleration on a body”.
Thus the measurement of accelerations on a vehicle is equivalent to the measurement of g-forces on the vehicle as claimed. 
Li discloses sensors disposed within the vehicle to measure accelerations experienced by the vehicle, wherein the disclosed accelerations experienced by the vehicle are equivalent to the claimed g-forces. 
Li writes “When steering recommendation system 104 determines that sufficient acceleration or deceleration input (as necessary) has been applied [by measuring acceleration], steering recommendation system 104 moves vehicle steering wheel 126 back to its default position” (P35).
g-forces experienced by the vehicle (P26, etc) in response to an action taken by a driver of the vehicle (P26, etc), as claimed. 	

3.	Applicant argues on pages 6-7 that the Applicant’s invention functions in an opposite manner to Li’s invention, because whereas the system of Li (steering wheel or seats) reacts to the environment external to the vehicle, Applicant's invention (steering wheel or seats) reacts to the driver.
This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the invention (steering wheel or seats) reacts to the driver) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
More specifically, Applicant’s amended independent claim requires a sensor that measures g-forces experienced by the vehicle in response to an action taken by a driver of the vehicle, and a processor to send control signals to the steering wheel actuator in response to the signals from the sensor. The claim does not require that the control signals depend upon a driver action (that affects the measured g-forces), contrary to the Applicant’s argument. The claim requires only that the control signals are sent to the steering wheel actuator in response to the signals from the sensor.

only measuring g-forces experienced by the vehicle in response to an action taken by a driver of the vehicle, and the claims do not require this restriction. 
	Thus the control signals sent to the steering wheel actuator (in response to the signals from the sensor) are not necessarily reactions to a driver action, according to the amended claims. 

	Further, the limitation of measuring g-forces “in response to an action taken by a driver of the vehicle” is a statement of intended use that suggests or makes optional but does not limit the scope of a claim or claim limitation (MPEP § 2106(II,C)). 
More specifically, the limitation defines the system based on the function rather than the structure of the system.
The examiner will assume that the statements of intended use do not impart additional structural limitations which are not otherwise found in the claim language. As best understood by the examiner, the claims will be treated on the merits in this office action.

This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). See paragraph 3 above. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the limitations “in response to the deceleration” and “in response to the acceleration” are statements of intended use that suggest or make optional but do not limit the scope of an apparatus claim or claim limitation (MPEP § 2106(II,C)). More specifically, the limitation defines the system based on the function rather than the structure of the system.
Arguments concerning these dependent claims are further addressed in the revised text of the rejection below.

Regarding the dependent claims 5-8, 13, and 16, Applicant makes conclusory statements that some limitations are not well known in the art as asserted by the Examiner, but does not properly challenge the Official Notice. Applicant has not specifically pointed out the supposed errors in the examiner’s action, which would include stating why the noticed facts are not considered to be common knowledge or well-known in the art. 


Regarding the dependent claims 10-12, 14-15, and 17, Applicant makes conclusory statements that Li does not disclose the claimed limitations, despite the citations provided by the Examiner, but does not provide an explanation for how or why he believes that Li differs from the claimed inventions.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2019/0315375) in view of Dominguez et al. (U.S. Patent Application Publication # 2015/0161913).

Regarding claim 1, Li discloses a curve and terrain responsive steering system adapted for use with a vehicle having a steering wheel, accelerator, and braking system (figs 5-6, etc), comprising: 
one or more sensors disposed within the vehicle to measure accelerations experienced by the vehicle (figs 5-6, P35, etc: “When steering recommendation system 104 determines that sufficient acceleration or deceleration input (as necessary) has been applied [i.e. by measuring acceleration], steering recommendation system 104 moves vehicle steering wheel 126 back to its default position”) in response to an action taken by a driver of the vehicle (figs 5-6, P35, etc: actions taken by the driver would necessarily affect the sensor outputs; and sensors would necessarily measure sensed parameters regardless of whether they are experienced by the vehicle in response to an action taken by a driver of the vehicle, in response to an external environment, or in response to any other factor that affects the sensed parameter); 
a processor in the vehicle receiving signals from the one or more sensors, the processor being operative to send control signals to the steering wheel in response to the signals received (figs 2, 5-6, P27, 34-35, claims 7-8, etc); and 
an electromechanical system operative to physically move the steering wheel relative to a driver of the vehicle in response to the control signals received from the processor (figs 2, 5-6, P27, 34-35, claims 7-8, etc).  
g-forces. 
However, Li discloses that the sensor measures accelerations experienced by the vehicle (P35), which is equivalent to the g-force experienced by the vehicle.  
In the same field of endeavor, Dominguez discloses a sensor that measures g-forces experienced by the vehicle (P26, etc) in response to an action taken by a driver of the vehicle (P26, etc). 
It would have been obvious before the effective filing date of the claimed invention to measure g-force, as taught by Dominguez and/or suggested by Li, in order to improve the safety and/or comfort of the driver, with predictable results.  

Regarding claim 2, Li in view of Dominguez further discloses that the action taken by the driver is a right or left turn of the vehicle (figs 1-3, etc: steering wheel means right and left turns are possible; or Dominguez P26 turns), and the one or more sensors are operative to measure the g-force associated with the right or left turn of the vehicle (g-force sensor would necessarily measure all g-forces associated with the right or left turn of the vehicle, or any other action or external environment that affects the g-force); and 
the electromechanical system is operative to tilt the steering wheel in the direction of the turn (fig 5 etc: rotates/tilts the steering wheel in the direction of the desired turn; claim does not require that the tilt is a reaction to a turn taken by the driver).  

Regarding claim 3, Li in view of Dominguez further discloses that the action taken by the driver is a braking action (P20, 22, etc: braking control), and the one or more sensors are operative to measure the g-force associated with the deceleration of the vehicle during the braking action (g-force sensor would necessarily measure all g-forces associated with the braking action, or any other action or external environment that affects the g-force); and 
the electromechanical system is operative to move the steering wheel toward a driver in response to the deceleration (fig 6, P27, 34-35, claims 7-8, etc).  

Regarding claim 4, Li in view of Dominguez further discloses that the action taken by the driver is acceleration (P20, 22, etc: acceleration control), and the one or more sensors are operative to measure the g-force associated with the acceleration of the vehicle (g-force sensor would necessarily measure all g-forces associated with the acceleration, or any other action or external environment that affects the g-force); and 
the electromechanical system is operative to move the steering wheel away from a driver in response to the acceleration (fig 6, P27, 34-35, claims 7-8, etc).

Regarding claim 5, Li in view of Dominguez further discloses a vibrating seat within the vehicle (figs 7A-B, etc); an electromechanical apparatus within the vehicle causing the seat to vibrate a left or right portion of the seat in the direction of an object (figs 7A-B, etc); and 
an electromechanical apparatus within the vehicle causing the steering wheel to tilt from side-to-side in the direction of a turn (fig 5 etc).
pivoting seat within the vehicle; and electromechanical apparatus within the vehicle causing the seat to tilt from side-to-side in the direction of a turn.
However, it is well known in the art for a seat to tilt from side-to-side in the direction of a turn.
It would have been obvious before the effective filing date of the claimed invention to tilt the seat from side-to-side in the direction of a turn, as well known in the art, in order to provide feedback to the driver about a turn (as shown in fig 5), with predictable results.  

Regarding claim 6, Li in view of Dominguez further discloses further discloses a vibrating seat within the vehicle (figs 7A-B, etc); an electromechanical apparatus within the vehicle causing the seat to vibrate a back portion of the seat in the direction of an object (figs 7A-B, etc); and 
an electromechanical apparatus within the vehicle causing the steering wheel to move from front-to-back in response to vehicle braking and acceleration. (fig 6, P27, 34-35, claims 7-8, etc).
Li fails to disclose a pivoting seat within the vehicle; and electromechanical apparatus within the vehicle causing the seat to tilt from front-to-back in response to vehicle braking and acceleration.
	However, it is well known in the art for a seat to tilt from front-to-back in response to vehicle braking and acceleration.
tilt the seat from front-to-back in response to vehicle braking and acceleration, as well known in the art, in order to provide feedback to the driver about braking and acceleration (as shown in fig 6), with predictable results.  

Regarding claim 7, Li in view of Dominguez further discloses that the electromechanical apparatus within the vehicle causes a steering wheel to move from front-to-back or front-to-back in response to vehicle turning, braking or acceleration (fig 6, P27, 34-35, claims 7-8, etc).
Li fails to disclose that the electromechanical apparatus within the vehicle causes a driver's seat to tilt from front-to-back or front-to-back in response to vehicle turning, braking or acceleration. 
However, it is well known in the art for a driver's seat to tilt from front-to-back or front-to-back in response to vehicle turning, braking or acceleration.
It would have been obvious before the effective filing date of the claimed invention to tilt the driver’s seat from front-to-back or front-to-back in response to vehicle turning, braking or acceleration, as well known in the art, in order to provide feedback to the driver about turns, braking, or acceleration (as shown in fig 6), with predictable results.  

Regarding claim 8, Li in view of Dominguez further discloses that the electromechanical apparatus within the vehicle causes a steering wheel to move from 
Li fails to disclose that the electromechanical apparatus within the vehicle causes a passenger's seat to tilt from front-to-back or front-to-back in response to vehicle turning, braking or acceleration. 
However, it is well known in the art for a passenger 's seat to tilt from front-to-back or front-to-back in response to vehicle turning, braking or acceleration.
It would have been obvious before the effective filing date of the claimed invention to tilt the passenger’s seat from front-to-back or front-to-back in response to vehicle turning, braking or acceleration, as well known in the art, in order to provide feedback to the passenger about turns, braking, or acceleration (as shown in fig 6), with predictable results.  

Regarding claim 9, Li in view of Dominguez further discloses that the steering wheel is attached to a steering column that also physically moves in conjunction with the steering wheel relative to a driver of the vehicle in response to the control signals received from the processor (fig 6, 34-35, etc).  

Regarding claim 10, Li in view of Dominguez further discloses that the processor is in communication with, or forms part of, an existing vehicle electronic control unit (ECU) (fig 1, etc).11 U.S. Utility Patent Application Attorney Docket No: HLL-10002  

Regarding claim 11, Li in view of Dominguez further discloses that the vehicle steering system is a fly-by- wire steering system with no direct mechanical linkage between the steering wheels and vehicle wheels (figs 1-2, etc).  

Regarding claim 12, Li in view of Dominguez further discloses that the one or more sensors includes an accelerometer (figs 5-6, P35, etc: implicit).  

Regarding claim 13, Li does not disclose that the one or more sensors includes a gyroscope. 
However, it is well known in the art to use a gyroscope to measure g-forces.   
It would have been obvious before the effective filing date of the claimed invention to do so, as well known in the art, in order to measure rotational positions, movements, and forces, with predictable results.  

Regarding claim 14, Li in view of Dominguez further discloses that the electromechanical system operative to physically move the steering wheel includes a motor (figs 5-6, etc: implicit).  

Regarding claim 15, Li in view of Dominguez further discloses that the electromechanical system operative to physically move the steering wheel includes linear actuator (fig 6, P27, 34-35, claims 7-8, etc).  

Regarding claim 16, Li fails to disclose that the processor is further operative to bring the steering back to a neutral home position for airbag deployment.
However, it is well known in the art to bring the steering back to a neutral home position for airbag deployment.   
It would have been obvious before the effective filing date of the claimed invention to do so, as well known in the art, in order to improve driver safety in the event of an airbag deployment, with predictable results.  

Regarding claim 17, Li in view of Dominguez further discloses that the steering wheel includes rotating side handles (fig 3, etc).


7.	Claims 1, 3, 9, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Fergle (U.S. Patent # 3,464,284) in view of Dominguez et al. (U.S. Patent Application Publication # 2015/0161913).

Regarding claim 1, Fergle discloses a curve and terrain responsive steering system adapted for use with a vehicle having a steering wheel, accelerator, and braking system (figs, etc), comprising: 
one or more sensors disposed within the vehicle to measure decelerations experienced by the vehicle in response to an action taken by a driver of the vehicle (figs 2-3, col 1: 43-60, col 4: 58-71, etc); 

an electromechanical system operative to physically move the steering wheel relative to a driver of the vehicle in response to the control signals received from the processor (figs 1-3, col 1: 43-60, col 2: 57- 72, col 4: 58-71, etc).  
Fergle does not explicitly disclose that the sensor measures g-forces. 
In the same field of endeavor, Dominguez discloses a sensor that measures g-forces experienced by the vehicle (P26, etc) in response to an action taken by a driver of the vehicle (P26, etc). 
It would have been obvious before the effective filing date of the claimed invention to measure g-force to detect the rapid deceleration, as taught by Dominguez, in order to improve the safety and/or comfort of the driver, with predictable results.  

Regarding claim 3, Fergle in view of Dominguez further discloses that the action taken by the driver is a braking action (col 2: 4-5, col 4: 39-40, etc: sudden panic stop = braking), and the one or more sensors are operative to measure the g-force associated with the deceleration of the vehicle during the braking action (g-force sensor would necessarily measure all g-forces associated with the braking action, or any other action or external environment that affects the g-force); and 
the electromechanical system is operative to move the steering wheel toward a driver in response to the deceleration (figs 1-3, col 1: 43-60, col 2: 57- 72, col 4: 58-71, etc).  

Regarding claim 9, Fergle in view of Dominguez further discloses that the steering wheel is attached to a steering column that also physically moves in conjunction with the steering wheel relative to a driver of the vehicle in response to the control signals received from the processor (figs 1-3, col 1: 43-60, col 2: 57- 72, col 4: 58-71, etc).  

Regarding claim 15, Fergle in view of Dominguez further discloses that the electromechanical system operative to physically move the steering wheel includes linear actuator (figs 1-2, col 2: 30-42, col 4: 58-71, col 1: 43-60, col 2: 57- 72, etc).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
March 23, 2021